DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 55-65, 67-71, 75, 77-79 is/are rejected under 35 U.S.C. 102(a)(1) as being ANTICIPATED by Liao (20190014425).
Regarding claim 55, 67, Liao discloses a method for improving sound quality of a bone conduction speaker, comprising: providing a bone conduction speaker, the bone conduction speaker including a vibration unit, the vibration unit at least including a contact surface, the contact surface at least partially directly or indirectly contacting with a user, the contact surface having a gradient structure such that the pressure is unevenly distributed on the contact surface (Paragraph 0008 discloses “In another 
	Regarding claim 56, Liao the limitations of claim 55. Liao further discloses that the pressure distribution on the contact surface causes different frequency response curves for each contact point on the contact surface (Paragraph 0009 discloses “Optionally, the gradient structure of the contact surface may make the distribution of the force on the contact surface uneven. The uneven distribution of the force may make contact points of the contact surface have different frequency response curves.”).
Regarding claim 57, Liao the limitations of claim 56. Liao further discloses that a frequency response curve of the contact surface is a superposition of frequency response curves of each point on the contact surface (Paragraph 0003 dislcoses “A frequency response curve of the bone conduction system may be a superposition of the frequency response curves of points on the contact surface.”).
Regarding claim 58, 59, 68, 69, Liao the limitations of claim 55, 67. Liao further discloses that the gradient structure includes at least one convex and at least one The gradient structure may include at least one convex portion. Alternatively, the gradient structure may include at least one concave structure.”).
Regarding claim 60, 70, Liao the limitations of claim 55, 67. Liao further discloses that the gradient structure is located at a center or an edge of the contact surface (Paragraph 0009 discloses “The gradient structure may be located at the center or an edge of the side surface of the contact surface towards the user.”).
Regarding claim 61, 71, Liao the limitations of claim 55, 67. Liao further discloses that the gradient structure is set on one side of the contact surface which is opposite to the user (Paragraph 0009 discloses “Alternatively, the gradient structure may be located on the side of the contact surface that is opposite to the user.”).
Regarding claim 62 and 63, Liao the limitations of claim 61. Liao further discloses that the gradient structure includes at least one convex  and one concave portion (Paragraph 0009 discloses “The gradient structure may include at least one convex portion. Alternatively, the gradient structure may include at least one concave structure.”)..
Regarding claim 64, Liao the limitations of claim 61. Liao further discloses that the gradient structure is located at a center or an edge of the contact surface (Paragraph 0009 discloses “The gradient structure may be located at the center or an edge of the side surface of the contact surface towards the user.”).
Regarding claim 65, 75, Liao the limitations of claim 55, 67. Liao further discloses that the pressure on the contact is between 0.2-1.5 N, (Paragraph 0003 discloses “the first threshold may be 0.2N; the second threshold may be 1.5N;”)
Regarding claim 77, 78, Liao the limitations of claim 55, 67. Liao further discloses that the vibration unit includes a panel and a vibration transfer layer, the panel and the vibration transfer layer being at least partially joined by glue (Paragraph 0005 discloses “A panel may adhere below the second contact area. Alternatively, the panel may be the second contact area. Optionally, the second contact area may protrude out of the first contact area. “ and Paragraph 0057 discloses “For example, the connecting portion 250 in FIG. 2-B and FIG. 2-C may be a part of the panel 220, affixed to the transducer 230 using glue;”).
Regarding claim 79, Liao the limitations of claim 78. Liao further discloses that the glue has a tensile strength that is not less than 1MPa and a shear strength that is not less than 2MPa. (Paragraph 0083 discloses “the tensile strength of the glue may be not less than 1 MPa. More preferably, the tensile strength may be not less than 2 MPa. More preferably, the tensile strength may be not less than 5 MPa.”).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652